Citation Nr: 1727256	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for hypertension.

2.  Entitlement to a compensable rating for allergic rhinitis.

3.  Entitlement to a compensable rating for dermatitis prior to June 23, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from October 1953 to November 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues on appeal were previously remanded by the Board in June 2016.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran has required continuous medication for control of hypertension; his documented diastolic pressure has predominantly been less than 110 and his systolic pressure has predominantly been less than 200.

2.  The Veteran does not have nasal polyps, 50 percent obstruction of both sides of the nasal passages, or complete obstruction of one side of the nasal passages.

3.  Throughout the period on appeal, dermatitis has required intermittent systemic therapy such as corticosteroids for a total duration of less than six weeks during the past 12-month period.

4.  Throughout the period on appeal, dermatitis has not covered 20 to 40 percent of the entire body or exposed area and has not required systemic therapy for a total duration of six weeks or more.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2016).

2.  The criteria for a compensable rating for allergic rhinitis have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.97, DC 6522 (2016).

3.  For the rating period prior to June 23, 2016, the criteria for a 10 percent rating, but no higher, for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.118, DC 7806 (2016).

4.  For the period since June 23, 2016, the criteria for a rating in excess of 10 percent for dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.118, DC 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

The veteran's entire history is reviewed when assigning disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in claims for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Hypertension

Hypertension is evaluated under DC 7101, which provides for a 10 percent rating with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A rating of 40 percent is assigned with diastolic pressure predominantly 120 or more.  A rating of 60 percent is assigned diastolic pressure predominantly 130 or more.

In a January 2010 VA examination, the Veteran reported that he was started on daily anti-hypertensive medication in the last 1-2 years.  He was currently taking three separate medications in combination for blood pressure control, which apparently worked reasonably well.  He self-monitored his blood pressure and stated that it often ranged between 125/75 to 140/80 with infrequent spikes of blood pressure up to 160 systolic at times, but not on a sustained basis.  He also denied any episodes of congestive heart failure or renal dysfunction or other problems that might be considered specific complications of his long standing
elevated blood pressure.  

Upon physical examination, the Veteran's blood pressure was 148/82 (sitting), 144/80 (standing), and 146/80 (recumbent).  The examiner diagnosed hypertensive vascular disease, stable on long term multiple drug therapy without specific hypertensive complication.

In a June 2016 VA examination, the Veteran reported taking 2 anti-hypertensive medications for symptom control.  Upon physical examination, the Veteran's three blood pressure readings were all 140/60.  The examiner also noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  There were no other complications associated with hypertension.  

Private treatment records in April 2007, March 2009, August 2009, September 2009 show blood pressure readings of 112/64, 142/83, 132/66, and 139/80, respectively.  

Based on the above, the evidence shows that the Veteran has required continuous medication for hypertension.  The blood pressure readings during the course of the appeal consistently show diastolic pressures less than 110 and systolic blood pressures less than 200.  Thus, the Veteran has not had diastolic pressures predominantly 110 or more, or systolic pressures predominantly 200 or more throughout the course of the appeal.  As such, a  rating in excess of 10 percent is not warranted. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his hypertension.  Accordingly, the preponderance of the evidence is against the claim and the appeal is denied.

Allergic Rhinitis

The Veteran's allergic rhinitis has been appropriately rated under DC 6522 for allergic or vasomotor rhinitis.  Under DC 6522, allergic or vasomotor rhinitis with polyps warrants a 30 percent disability rating.  If the allergic or vasomotor rhinitis is without polyps but with greater than 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side, then a 10 percent rating is assigned. 

The evidence does not show polyps, 50 percent obstruction of both sides, or complete obstruction of one side of the nasal passages.  Specifically, during the January 2010 VA examination, there was mild bilateral nasal congestion with watery discharge, but nasal passages were patent (open and clear) bilaterally.  In a June 2016 VA examination, the examiner indicated that there was not greater than 50 percent obstruction of the nasal passages on both sides or complete obstruction on one side.  There were also no nasal polyps or permanent hypertrophy of the nasal turbinates.  

The remaining evidence of record does not show that the Veteran has polyps or nasal obstruction.  Moreover, the lay statements of record reflect complaints of nasal congestion and occasional difficulty breathing, but do not indicate polyps or nasal obstruction.  Therefore, the criteria for a compensable rating have not been met.  As such, the appeal is denied.

Dermatitis

The Veteran maintains that his dermatitis disability is more severe than what is contemplated by the currently-assigned noncompensable and 10 percent ratings.  In a September 2016 rating decision, the RO granted a 10 percent rating effective June 23, 2016.  The claim remains in controversy because he is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran's skin disability has been appropriately rated under DC 7806 for dermatitis.  Under DC 7806, a noncompensable rating is warranted when dermatitis or eczema affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  

Where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is warranted. 

The Board notes the recent holding in Johnson v. McDonald, 27 Vet. App. 497 (2016), which held that topical use of either corticosteroids or immunosuppressive is considered "systemic" therapy for purposes of rating under DC 7806.

DC 7806 also provides for a rating of disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805), depending upon the predominant disability.  As discussed in more detail below, the Veteran's dermatitis has not resulted in any scars or disfigurement of the head, face, or neck.  As such, the Board finds that the Veteran is most accurately rated under DC 7806.

The evidence includes a January 2010 VA examination, where the Veteran indicated that he took Claritin occasionally for allergy symptoms including the occurrence of "hives," which he had noted intermittently over the years.  Over the last several months, he denied having had any flare-ups of the skin problem and stated that he did not have any skin manifestations present at the time of examination.  Upon physical examination, the examiner noted that there were no specific skin lesions or hives noted on the Veteran's trunk or upper and lower extremities.  

During a June 2016 VA examination, the Veteran reported an intensely itchy intermittent rash that periodically worsened with time and typically occurred with bouts of allergy attacks.  He reported being largely asymptomatic at the time of the examination, but presented a photo of himself covered with the rash in September 2015, which showed well-healed urticaria for which he was prescribed Prednisone (a corticosteroid) for symptom relief.  

The Veteran indicated that his rash typically appeared on his trunk and extremities with a wheel pattern on his abdomen, back, and groin.  For symptom relief, he avoided triggers and took Loratidine (an antihistamine).  The examiner noted that the Veteran had been treated with oral or topical medications in the past 12 months for his skin condition.  Specifically, he had been treated with systemic corticosteroids or other immunosuppressive medications for less than 6 weeks in the past 12 months.  Upon physical examination, the examiner indicated that the Veteran's dermatitis covered between 5 to less than 20 percent of the total body area.  

Private treatment records dated in September 2009 show that the Veteran was prescribed Triamcinolone acetonide (a corticosteroid) for his dermatitis.  

Based on the evidence above, throughout the period on appeal, the Veteran's dermatitis has required intermittent systemic therapy such as corticosteroids for a total duration of less than six weeks during the past 12-month period.  As noted during the June 2016 V examination, he presented a photo of himself covered with a rash in September 2015, which showed well-healed uticaria for which he was prescribed Prednisone (corticosteroid) for symptom relief.  Private treatment records in September 2009 show that he was prescribed a corticosteroid for his dermatitis.  For these reasons, a 10 percent rating for dermatitis is warranted for the rating period prior to June 23, 2016.  

Next, the evidence does not more nearly approximate a 30 percent rating throughout the entire rating period on appeal.  The VA examinations discussed above and the Veteran's private treatment records do not show that dermatitis covered 20 to 40 percent of the entire body area.  Upon physical examination in June 2016, the examiner indicated that dermatitis covered between 5 to less than 20 percent of the total body area.  Further, the evidence does not show that he has required systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The June 2016 VA examiner indicated that the Veteran had been treated with systemic corticosteroids or other immunosuppressive medications for less than 6 weeks in the past 12 months.  As such, the criteria for a rating in excess of 10 percent for dermatitis have not been met for the entire rating period on appeal.  

With respect to all issues, the Board has considered the Veteran's statements that his disabilities are worse.  He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  Moreover, as the examiners have the requisite medical expertise to render medical opinions regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  VA's duty to notify was satisfied by a letter dated in November 2009.  

Further, the service treatment records, private treatment records, and the Veteran's lay statements are associated with the claims file.  He was also afforded examinations in connection with his claims in January 2010 and June 2016.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The findings obtained in this case are adequate.  The examiners discussed the Veteran's symptoms, performed physical evaluations, and considered the relevant rating criteria. 

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for allergic rhinitis is denied.

A 10 percent rating, but no higher, for dermatitis prior to June 23, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for dermatitis since June 23, 2016, is denied.   



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


